Title: From John Quincy Adams to William Steuben Smith, 20 August 1814
From: Adams, John Quincy
To: Smith, William Steuben



Dear Sir.
Ghent 20 August 1814.

I received on the 19th: of July, your favour of 10 June, which has hitherto remained unanswered because I concluded you would have left St. Petersburg before the answer could reach you
On the 8th: instt: I received a Letter from the Secretary of State, dated 22 June 1814 of which the following is an extract.
“On the Subject of your Secretary’s Salary, instructions would long since have been conveyed to you, had it been known that he was acting without a Commission, and that your doubts in relation to his compensation arose from that circumstance. His commission, as confirmed by the Senate was forwarded from this Department, nearly two years ago, and your Letter of the 14th: Octr. last conveyed the first intimation, received here, that it had never reached him. It was fortunate however, under this circumstance that you did not withhold his Salary, and it will be equally so, if the absence of his Commission, should not have induced his return to the United States, as it was his intention to do. Another copy of his Commission will be forwarded by some early opportunity.”
It thus appears that you have been and still are regularly commissioned as the Secretary to the ordinary Legation in Russia, and it remains for you to determine whether you will return thither, or proceed to the United States. A Letter from Mrs Adams, dated 26. July informs me that you were to embark the next day at Cronstadt, but she does not say for what place. I write you now, supposing you may have arrived at the Texel before the John Adams will have sailed. Her Passport contains a permission for you and your family to go in her. But if you prefer going back to St: Petersburg upon the prospect that I shall return thither it is at your option. I expect, myself to return, and may probably leave this City within a Month from this day (this I wish you to keep entirely to yourself.) I have again repeated my request to be recalled from the Russian Mission, next Spring, so that if you go back it will probably be to stay only until then. If you return to Russia, it will be necessary to go by Water, and it may be best for us all to take passage together. Such a passage, I suppose may be obtained at Antwerp.—If the John Adams shall have sailed before you arrive at the Texel, I would recommend it to you at all Events, to come here with your family. We can then consult together, what is further to be done. The passage home by the Neptune will still be practicable; and that will at all Events be a good opportunity for Martha.
Mr Dallas, who goes by the John Adams with our Dispatches, takes this Letter, and I shall request him if he should sail before your arrival at the Texel, to leave it with Mr Hoogland our Consular Agent, at the Helder; to be delivered to you when you do arrive, if your destination was to any other place, I shall expect to hear from you when you reach it. The most convenient, as well as the least expensive mode of travelling for you to come here will be by the Water conveyances; at least for the greatest part of the way.
With my affectionate regards to Mrs Smith, I remain, Dear Sir, your faithful friend.
